   Case 6:17-cv-00135-RSB-CLR Document 48 Filed 03/01/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION


 CHARLES KEVIN TAYLOR,

                 Plaintiff,                                  CIVIL ACTION NO.: 6:17-cv-135

         v.

 ROBERT DANIEL DISMUKE; KEVIN
 BESSENT; and CHRISTOPHER ANTHONY
 GINO HARRISON,

                 Defendants.


                                            ORDER

        This case arises out of a series of events in Lyons, Georgia, that resulted in the arrest of

Plaintiff Charles Kevin Taylor. In his Complaint, Plaintiff asserts that Defendants Art Villegas,

Robert Daniel Dismuke, Kevin Bessent, and Christopher Anthony Gino Harrison conspired to

maliciously arrest and prosecute him in violation of federal and Georgia law. (Doc. 1, pp. 9–20.)

Plaintiff initially filed this suit in the Superior Court of Toombs County, alleging violations of his

Fourth Amendment rights pursuant to 42 U.S.C. § 1983 and violations of Georgia law. (Id. at pp.

9–20.) Defendants subsequently removed the case to this Court pursuant to 28 U.S.C. § 1446.

(See id. at pp. 1–5.)

        After the close of the discovery period, Defendant Villegas—but none of the other

Defendants—filed a Motion for Summary Judgment as to all of Plaintiff’s claims, (doc. 34), which

the Court granted, (doc. 45). In its Order, the Court addressed, inter alia, Plaintiff’s claim for

malicious prosecution under 42 U.S.C. § 1983, Plaintiff’s only substantive claim sounding in

federal law. (Id. at pp. 12–16.) The Court held that, because the record before it “establishes that
   Case 6:17-cv-00135-RSB-CLR Document 48 Filed 03/01/21 Page 2 of 3




Plaintiff ‘was [not] seized in relation to the prosecution, in violation of h[is] constitutional rights,’

Plaintiff does not have a cognizable Section 1983 malicious-prosecution claim.” (Id. at pp. 15–

16.) Given this determination and the resulting dismissal of the federal claim as to Defendant

Villegas, the Court directed Plaintiff’s counsel to file a status report addressing whether he asserts

any federal claims against any of the remaining Defendants (who had not moved for summary

judgment) and whether this Court still has jurisdiction over this matter. (Id. at pp. 20–21.)

        Plaintiff filed a Status Report, in which he states that “the Court’s ruling on Defendant

Villegas’ Motion for Summary Judgment effectively precludes federal claims against the

remaining [D]efendants.      After the Court’s ruling granting Defendant Villegas’ Motion for

Summary Judgment, Plaintiff is not asserting any federal claims against the remaining

[D]efendants.” (Doc. 47, pp. 1–2.) As such, only state law claims remain pending in this case.

        While the “dismissal of [Plaintiff’s] underlying federal question claim d[id] not deprive the

court of supplemental jurisdiction over the remaining state law claims[,]” the Court does have the

“discretion to decline to exercise supplemental jurisdiction over non-diverse state law claims,

where the court has dismissed all claims over which it had original jurisdiction.” Baggett v. First

Nat’l Bank of Gainesville, 117 F.3d 1342, 1352 (11th Cir. 1997); 28 U.S.C. § 1367(c). Because

the case was before the Court on federal question jurisdiction, the Court has been exercising

supplemental jurisdiction over Plaintiff’s state law claims. See 28 U.S.C. § 1367(a). However,

the district courts may decline to exercise supplemental jurisdiction over such claims if:

        (1) the claim raises a novel or complex issue of State law, (2) the claim substantially
        predominates over the claim or claims over which the district court has original
        jurisdiction, (3) the district court has dismissed all claims over which it has original
        jurisdiction, or (4) in exceptional circumstances, there are other compelling reasons
        for declining jurisdiction.

Id. § 1367(c). “[I]n the usual case in which all federal-law claims are eliminated before trial, the

balance of factors to be considered under the [supplemental] jurisdiction doctrine—judicial


                                                   2
   Case 6:17-cv-00135-RSB-CLR Document 48 Filed 03/01/21 Page 3 of 3




economy, convenience, fairness, and comity—will point toward declining to exercise jurisdiction

over the remaining state-law claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7

(1988). For that reason, the Eleventh Circuit “encourage[s] district courts to dismiss any remaining

state claims when, as here, the federal claims have been dismissed prior to trial.” Raney v. Allstate

Ins. Co., 370 F.3d 1086, 1089 (11th Cir. 2004) (per curiam). The district courts’ discretion extends

to remanding cases properly removed to federal court. Carnegie-Mellon, 484 U.S. at 357.

       Here, the Court finds the factors contained in section 1367(c) favor remand. First, in the

interest of comity, allowing the state court to decide the remaining state law claims is preferred.

Second, all federal law claims are dismissed. Third, as a result of dismissal of all federal claims,

the remaining state law claims predominate over any claims over which the Court possesses

original jurisdiction. Considering these factors, the Court exercises its discretion to remand the

remaining state law claim.

       Accordingly, the Court DIRECTS the Clerk of Court to REMAND the remainder of this

case to the Superior Court of Toombs County, Georgia; TERMINATE all remaining motions and

deadlines, if any; and CLOSE this case as before the United States District Court for the Southern

District of Georgia, Statesboro Division.

       SO ORDERED, this 1st day of March, 2021.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                 3
